Case: 14-50318      Document: 00512842848         Page: 1    Date Filed: 11/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50318
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 19, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PETER VICTOR AYIKA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:09-CR-660-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Peter Victor Ayika appeals the district court’s order denying his motion
to dismiss his indictment pursuant to Federal Rule of Criminal Procedure
12(b)(3)(B) and his motions for summary disposition of his Rule 12(b)(3)(B)
motion. Ayika was convicted after a jury trial of drug offenses in violation of
21 U.S.C. § 841.       In his Rule 12(b)(3)(B) motion, Ayika argued that the
indictment was jurisdictionally defective because he was a licensed pharmacist


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50318    Document: 00512842848     Page: 2   Date Filed: 11/19/2014


                                 No. 14-50318

and that he therefore could not be prosecuted under § 841. The district court
determined that Ayika’s Rule 12(b)(3)(B) motion was untimely and
alternatively that it was precluded from considering his challenge to the
indictment because that issue was already rejected by this court on direct
appeal.
      We need not address whether Ayika’s Rule 12(b)(3)(B) motion was timely
as the district court’s alternative ruling was correct. Although Ayika framed
his Rule 12(b)(3)(B) challenge to the indictment as a jurisdictional issue, it is
substantively the same as the challenge that he raised to his indictment on
direct appeal. Our rejection of that argument on direct appeal constitutes the
law of the case. See United States v. Lawrence, 179 F.3d 343, 351 (5th Cir.
1999); United States v. Ayika, 542 F. App’x 344 (5th Cir. 2013). The district
court’s denial of Ayika’s Rule 12(b)(3)(B) motion and his motions for summary
disposition are AFFIRMED.




                                       2